Citation Nr: 1432533	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for a neck disorder, to include as secondary to the service-connected right shoulder disability.

2.  Entitlement to service connection for a back disorder, to include as secondary to the service-connected right shoulder disability.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in July 2012.  A transcript of the hearing is of record. 

This appeal was processed using the Veterans Benefits Management System.  The Virtual VA electronic claims file contains additional evidence of the Veteran's VA treatment.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain an addendum opinion.  Specifically, it is unclear if the April 2013 VA examiner fully contemplated the Veteran's reports of ongoing neck symptoms in providing the December 2013 addendum opinion.  The Board finds that a medical opinion considering this history would be helpful in this case.

Remand is also required because the Veteran has not been adequately notified of the evidence necessary to substantiate a claim for service connection on a secondary basis.  On remand, the AOJ will have the opportunity to readjudicate the Veteran's claims on both a direct and secondary basis; it is somewhat unclear whether the AOJ considered entitlement on a secondary basis in the recent readjudications of the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with all outstanding notice for his claims.  The letter should specifically inform him of what evidence is necessary to substantiate a claim for service connection on a secondary basis.

2.  Then, obtain an addendum opinion from a VA examiner regarding the etiology of the Veteran's neck and back disorders.  The electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

For the purposes of this opinion, the examiner is asked to assume that the Veteran has experienced ongoing neck pain that is progressive in nature since his April 1986 in-service motor vehicle accident.

For each currently diagnosed neck and back disorder, the examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record, whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, to include as a result of the motor vehicle accident and symptomatology therein.

The examiner must also state whether it is at least as likely as not (a 50 percent or greater probability) that any current neck or back disorder was caused or permanently aggravated by the Veteran's service-connected right shoulder sprain.  The examiner must specifically address the significance, if any, of the May 2011 VA treatment record that shows the Veteran's right shoulder arthralgia radiates to his neck at times.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims must be readjudicated, to include entitlement to service connection on a secondary basis.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

